Case 5:20-cv-00804-SHK Document 24 Filed 04/15/21 Page 1 of 1 Page ID #:2979




 1
 2
 3
                                             JS6
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    C.J.A.,                                      Case No. 5:20-cv-00804-SHK
12                             Plaintiff,
13                       v.
                                                   JUDGMENT
14    ANDREW SAUL, Commissioner of
      Social Security,
15
                               Defendant.
16
17
18         It is the judgment of this Court that the Social Security Commissioner’s
19   decision is REVERSED and this case is REMANDED to the Social Security
20   Administration for further proceedings consistent with this Court’s Order.
21
22
23
     DATED: 04/15/2021               ________________________________
24                                   HON. SHASHI H. KEWALRAMANI
                                     United States Magistrate Judge
25
26
27
28
